Citation Nr: 1744396	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-31 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel






INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014). 

The Veteran served on active duty from June 1975 to June 1979 and November 1980 to December 1981.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had requested a Board videoconference hearing in his October 2014 Substantive Appeal (VA Form 9).  In September 2017, the Veteran's representative submitted a motion requesting that, due to the age and nature of the claim and the evidence of record, the Veteran's appeal be advanced on the docket for consideration under the prehearing conference program.  The Board granted the motion to review the case in the prehearing conference program and is herein granting service connection for PTSD.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).



FINDINGS OF FACT

1.  The stressor event of a military sexual trauma (MST) occurred during service.

2.  The Veteran's current acquired psychiatric disorder, to include PTSD, is related to the in-service MST.





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283 (1994).

Under 38 C.F.R. § 3.304 (f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes (i.e., markers) that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Under 38 C.F.R. § 3.304 (f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In this case, the Veteran has asserted that an acquired psychiatric disorder developed as a result of MST that occurred during active service.  Initially, the Board finds that the Veteran is currently diagnosed with PTSD with secondary depression and an unspecified personality disorder.  VA treatment records and private treatment records consistently reflect diagnoses of PTSD, anxiety, depression, and personality disorder throughout the years.

Next, after review of the lay and medical evidence, the Board finds that the evidence is at least in equipoise on the question of whether a personal assault (MST) occurred during service.  As discussed above, there is a reduced evidentiary burden concerning the confirmation of PTSD stressors based upon personal assaults.

The Veteran reported being subjected to verbal and physical abuse and sexual trauma from officers who held superior positions, identified as his chief supervisor and a master-at-arms.  The Veteran worked in food preparation in service.  He stated that his request for a rate change prompted the harassment and abuse.  The Veteran reported that the alleged MST occurred when the chief and master-at-arms handcuffed him to his bed, and the chief used the handle of a broom to penetrate his rectum.  While this occurred, the master-at-arms scattered his "military gear and personal items all over the floor" before leaving him handcuffed for about an hour.  The Veteran stated that the master chief made it clear that "his objective was to rehabilitate [the Veteran] into being a more compliant sailor, who would accept what the Navy had to offer."

Military personnel records and service treatment records do not, in and of themselves, verify the Veteran's account of MST.  However, where an alleged sexual assault, like most in-service sexual assaults, is not reported, the absence of service records documenting the alleged assault is not pertinent evidence that the assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).  

In March 1981, the Veteran reported problems with anxiety related to food.  He was admitted to the Psychiatry Service, NRMC, Orlando, Florida in April 1981 with an initial diagnosis of generalized anxiety disorder and bulimia.  The Veteran's military personnel record for this period shows two reductions in pay for multiple discipline infractions.  Military personnel records show the Veteran was discharged due to "frequent involvement of a discreditable nature with civil or military authorities" in December 1981.

Subsequently, private treatment records from August 1982 reflect the Veteran was diagnosed with generalized anxiety disorder after reporting being unable to concentrate on anything during the day and complaining of being irritable and restless.  In February 1983, the Veteran described eating binges and difficulty sleeping, and expressed feelings of failure, an inability to cope with and control his anger, "no interest in life," and "feeling bogged down."   The Veteran's diagnoses were listed as dysthymic disorder and dependent personality.  In July 1988, the Veteran was psychiatrically hospitalized at the Rockland County Department of Mental Health-Unified Services due to suicidal ideation.  He was diagnosed with adjustment disorder with depressed mood, and a lack of steady relationships and numerous jobs (some lasting only a day) were noted.

VA psychiatric treatment records note an inability to maintain employment and difficulties with occupational and social functioning resulting in over 40 jobs up until the 1990s.  The Veteran was diagnosed with adjustment disorder with both depressive and anxious symptoms and panic disorder.

The Veteran was Baker Acted in October 2011 due to suicidal threats.  Lay statements from the Veteran's longtime friends report hours spent "talking [the Veteran] through some of the issues he experienced in the Navy" and describe him as "a loner" who isolated himself.

In October 2012, the Veteran's private therapist completed a Disability Benefits Questionnaire attributing the Veteran's more than 145 jobs, trust issues, regular marital problems, anxiety, restlessness, panic, memory problems and self-esteem issues to his MST.  He opined that the Veteran was 100 percent occupationally and socially impaired as a result.  A May 2015 independent medical opinion reported that the Veteran met the DSM-V diagnostic criteria for a diagnosis of PTSD via MST along with directly related major depressive disorder.  The physician explained that "the first diagnosis of immature personality disorder was given very soon after the Veteran's MST and he was understandably shaken at the time."  He noted that the Veteran had not yet disclosed the MST when the December 2011 VA examination occurred.  Furthermore, he concluded that "the Veteran's persistent and severe intrusion and avoidance symptoms would make it impossible for him to secure and follow gainful employment."

Although service treatment and/or personnel records do not specifically reflect the incident, the Veteran's reported MST is consistent with military personnel records and STRs reflecting the Veteran's increased disciplinary issues and psychiatric disturbances.  Further, lay statements from the Veteran's family and friends attest to the Veteran's changed behavior upon returning from military service, which evidence tends to indicate that an in-service personal assault occurred.  Based upon this evidence, and resolving reasonable doubt in the Veteran's favor, the Veteran's personal assault stressor is confirmed.

Next, the Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD, and that the evidence is at least in equipoise on the question of whether the PTSD symptoms are related to the recognized stressor.  In December 2012, the Veteran's private physician reported treating the Veteran for chronic PTSD, anxiety, and major depressive disorder from 1997.  VA treatment records from May 2008 through January 2010 reflect the Veteran was diagnosed with adjustment disorder with both depressive and anxious symptoms and panic disorder. 

Further, a December 2012 letter from the Veteran's therapist states that the Veteran had been a patient since 1997.  The therapist stated in an October 2012 DBQ that the Veteran exhibited PTSD with secondary major depressive disorder which was attributable to his in-service MST.  The report of a May 2017 independent physician likewise opined that the reported MST caused the Veteran's current psychiatric disorders.  The physician provided that his degree of certainty was of a higher degree than a 50 percent probability that the Veteran's PTSD is caused by the MST that occurred in service.

Finally, the Board notes that the Veteran has also been diagnosed with other specified trauma and stressor related disorders and has exhibited symptoms of anxiety, but the record does not reflect that any psychiatric symptoms have been, or are capable of being, differentiated from the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so); see also 38 C.F.R. § 4.14 (2016) (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability).  As such, the Board has attributed all symptoms shown in this case to the service-connected PTSD, which is not prejudicial to the Veteran as all psychiatric symptoms will be rated pursuant to the General Rating Formula for Mental Disorders under 38 C.F.R. § 4.130 (2016). 


ORDER

Service connection for PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


